Name: Commission Implementing Decision (EU) 2017/2374 of 15 December 2017 setting out conditions for movement, storage and processing of certain fruits and their hybrids originating in third countries to prevent the introduction into the Union of certain harmful organisms (notified under document C(2017) 8395)
 Type: Decision_IMPL
 Subject Matter: distributive trades;  trade policy;  international trade;  agricultural activity;  environmental policy;  food technology;  agricultural policy;  plant product;  trade;  cooperation policy
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/60 COMMISSION IMPLEMENTING DECISION (EU) 2017/2374 of 15 December 2017 setting out conditions for movement, storage and processing of certain fruits and their hybrids originating in third countries to prevent the introduction into the Union of certain harmful organisms (notified under document C(2017) 8395) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points 16.2(e) and 16.4(e) of Section I of Part A of Annex IV thereto, Whereas: (1) Annex IV to Directive 2000/29/EC determines the special requirements which must be complied with for the introduction and movement of plants and plant products into and within all Member States. (2) Commission Implementing Directive (EU) 2017/1279 (2) introduced points 16.2(e) and 16.4(e) in Section I of Part A of Annex IV to Directive 2000/29/EC. Those points lay down such special requirements in respect of certain fruits (fruits of Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans., Swinglea Merr., and their hybrids) destined for industrial processing (hereinafter: the specified fruits). Pursuant to those points, the Commission is to adopt conditions for the movement within the Union, storage and processing of those fruits. (3) In order to allow the responsible official bodies and the professional operators to comply with the conditions applicable to the specified fruits, it is appropriate to require the notification of details of the specified fruits before those fruits may be moved within the Union. (4) The movement of the specified fruits within the Union should be subject to the supervision of the responsible official bodies to ensure effective control over the compliance with the relevant conditions. (5) Specific conditions should be established for the industrial processing of the specified fruits to ensure the phytosanitary protection of the Union territory from harmful organisms. Those conditions should include provisions on the premises, waste and by-products and record keeping. (6) In order to ensure the phytosanitary protection of the Union and control, if needed, of the storage activity, the specified fruits should be stored in a registered facility approved for that purpose by the Member State where the facility is situated and in a way which prevents any potential risk of spreading of the specified organisms. Specific conditions should be established concerning storage, to ensure effective traceability of those products, control of that activity and phytosanitary protection of the Union territory. (7) Since Member States are to apply their national provisions necessary to comply with Directive (EU) 2017/1279 from 1 January 2018, this Decision should start to apply on the same date. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down conditions for the movement, storage and processing of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans. and Swinglea Merr. and their hybrids, originating in third countries for the purposes of points 16.2(e) and 16.4(e) of Section I of Part A of Annex IV to Directive 2000/29/EC. Article 2 Definitions For the purpose of this Decision, the following definitions shall apply: (a) specified organisms means Phyllosticta citricarpa (McAlpine) Van der Aa, Xanthomonas citri pv. citri, and Xanthomonas citri pv. aurantifolii; (b) specified fruits means fruits of Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans. and Swinglea Merr. and their hybrids, originating in third countries. Article 3 Movement of the specified fruits within the Union 1. The specified fruits may only be moved within the Union if the importer has notified details of each container to the responsible official body in the Member State in which the point of entry is situated and, where applicable, to the responsible official body of the Member State where the industrial processing will take place. That notification shall include the following information: (a) the volume of the specified fruits; (b) the identification numbers of the containers; (c) the expected date of introduction and the point of entry into the Union; (d) the names, addresses and the locations of the premises referred to in Article 4. 2. The importers shall inform the responsible official bodies referred to in paragraph 1 of any changes to the information included in that notification, as soon as they are known. 3. Specified fruits may only be moved to a Member State, other than the Member State through which they have been introduced into the Union, if the responsible official bodies of the Member States concerned agree that such movement may take place. 4. The specified fruits shall be directly and without delay transported into the processing premises referred to in Article 4 or to a storage facility as referred to in Article 5. Movements of the specified fruits shall be under the supervision of the responsible official body of the Member State where that movement is taking place. 5. The Member States concerned with the movements shall cooperate to ensure that this Article is complied with. Article 4 Requirements concerning industrial processing of the specified fruits 1. The specified fruits shall be processed at premises situated in an area where no specified fruit is produced. The premises shall be officially registered and approved for that purpose by the responsible official body of the Member State in which the premises are situated. 2. Waste and by-products of the specified fruits shall be used or destroyed in an area where no specified fruit is produced, located within the Member State where those fruits have been processed. 3. The waste and by-products shall be destroyed by any technically justified method approved by the responsible official body of the Member State where the specified fruits have been processed and under the supervision of that official body, in a way to prevent any potential risk for spreading the specified organisms. 4. The processors shall keep records for at least 3 years of the processed specified fruits and make them available on request to the responsible official body of the Member State where the processing takes place. Those records shall indicate the numbers and distinguishing marks of containers, the volumes of the specified fruits received and the volumes and other detailed information on the use or destruction of waste and by-products. Article 5 Requirements concerning storage of the specified fruits 1. Where the specified fruits are not processed immediately, they shall be stored at a facility registered and approved for that purpose by the responsible official body of the Member State where the facility is situated. 2. The batches of the specified fruits shall remain separately identifiable. 3. The specified fruits shall be stored in a way which prevents any potential risk of spreading of the specified organisms. Article 6 Date of application This Decision shall apply from 1 January 2018. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Directive (EU) 2017/1279 of 14 July 2017 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 184, 15.7.2017, p. 33).